In re Orleans Parish School Board et al.; Ducote, Kenneth J.; — Defendants; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court, Div. F, No. 96-881; to the Court of Appeal, Fourth Circuit, No. 99-C-2607.
Granted. There is no evidence the federal court clearly declined to exercise its pendent jurisdiction over plaintiffs state law abuse of process claims. Federal principles of res judicata therefore bar the instant state court suit. See Reeder v. Succession of Palmer, 623 So.2d 1268 (La. 1993). Accordingly, the judgment of the court of appeal, insofar as it finds plaintiff may proceed in state court on his claim for abuse of process, is reversed.
KIMBALL, J., recused. CALOGERO, C.J., and LEMMON, J., would grant the docket.